 Case 1:20-cv-05687-PKC-LB Document 1 Filed 11/23/20 Page 1 of 2 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
CARMELLA BUCCAFUSCO,                                                  NOTICE OF REMOVAL

                                   Plaintiff,                         Case No.:

                 - against -                                          Assigned to:

RESORTS CASINO HOTEL ATLANTIC CITY,

                                    Defendant.
------------------------------------------------------------------X

         PLEASE TAKE NOTICE, that pursuant to 28 U.S.C. §1332, § 1441(a) and 28 U.S.C.

§1446, the defendant, DGMB CASINO LLC, d/b/a RESORTS CASINO HOTEL i/c/s/h/a

RESORTS CASINO HOTEL ATLANTIC CITY, by their attorneys, MARKS, O’NEILL,

O’BRIEN DOHERTY & KELLY, P.C., hereby remove the above-captioned case from

Supreme Court of the State of New York, Kings County, to the United States District Court for

the Eastern District of New York on the basis of diversity of citizenship conferred by 28 U.S.C.

§1332.

Dated: New York, New York
       November 23, 2020

                                                              /s/ Karen M. Lager
                                                              KAREN M. LAGER

                                                              MARKS, O'NEILL, O'BRIEN,
                                                              DOHERTY & KELLY, P.C.
                                                              Attorneys for Defendants
                                                              DGMB CASINO LLC, d/b/a
                                                              RESORTS CASINO HOTEL
                                                              i/c/s/h/a RESORTS CASINO HOTEL
                                                              ATLANTIC CITY
                                                              10 Grand Central
                                                              155 East 44th Street
                                                              Suite 2500
                                                              New York, New York 10017
                                                              (212) 967-0080
                                                              File No.: 1446.109123

{NC264017.1}
 Case 1:20-cv-05687-PKC-LB Document 1 Filed 11/23/20 Page 2 of 2 PageID #: 2




TO:

NEIL COHEN
Attorney for Plaintiff
CARMELLA BUCCAFUSCO
32 Court Street
Brooklyn, New York 11201
(718) 624-3246




{NC264017.1}                          2
